Citation Nr: 1803698	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-14 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

The Veteran's claim was remanded by the Board in October 2015 for a medical examination and opinion.  Such was obtained and there has been substantial compliance with the October 2015 Board remand.  

VA treatment records added to the records since a November 2016 supplemental statement of the case reflect treatment for sleep apnea.  These records are duplicative of VA treatment records already considered, and provide no new evidence regarding the etiology of the Veteran's sleep apnea.  Consequently remand for review of the newly received records for RO review is not indicated.

Separately, in a November 2017 rating decision, the RO denied service connection for dermatitis and denied reopening a claim of service connection for tinnitus.  The Veteran submitted a notice of disagreement (NOD) with respect to the denial of his claims by this rating decision.  The NOD is recorded in the Veterans Appeals Control and Locator System (VACOLS).  As VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, a remand of these issues pursuant to Manlincon is not warranted in this case.


FINDING OF FACT

The Veteran does not have a current sleep disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations and a VA medical opinion has been obtained.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran submitted his claim for service connection for sleeping problems in November 2012.  He pointed out that he reported sleep problems at separation from service and that he reported that he continues to have sleep problems to this day.  On his April 2014 substantive appeal the Veteran again pointed out that he reported his sleep problem at separation from service and he asserted that he has the same problem today.  He reported that VA provides him with medication to help him sleep.

On his October 1978 report of medical history (RMH) for separation from service the Veteran reported that he had frequent trouble sleeping.  Otherwise the STRs show no complaints of sleep trouble.  On RMHs the Veteran filled out during Army Reserve duty in August 1982 and September 1986 the Veteran denied having frequent trouble sleeping.  

The Veteran's VA treatment records, dated from June 2004 onward, show treatment for insomnia and later for sleep apnea.  None of these records indicate any relationship between any sleep disorder and the Veteran's military service.  

On VA examination in April 2013 the Veteran reported that he had had difficulty sleeping ever since he experienced two "blanket parties" while in basic training.  The examiner noted that the Veteran reported difficulty sleeping on the separation medical history from when he was discharged from military.  The examiner then noted that the Veteran did not receive treatment for sleep difficulties during service.  Although the Veteran complained on separation, it was a nonspecific complaint and did not indicate that there were any performance difficulties or distress in the service associated with the Veteran's sleep complaints.  

The VA examiner further noted that the records shows current treatment for insomnia, but that there was no documentation found in the Veteran's records wherein he reported any link of his complaint of insomnia to his service years.  The examiner reported that the Veteran had met the criteria for cocaine and alcohol dependence in remission.  He stated that substance use disorders, including cocaine and alcohol dependence, are associated with sleep problems.  He opined that it was less likely as not that the Veteran's sleep complaints are a progression of the sleep problems noted in service.

On VA examination in December 2015 the Veteran reported that his sleep difficulties first started around 1976, when he was in service.  The October 1978 RMH indicates difficulty with sleep, but the Veteran denied ever seeking any treatment for sleep problems during his service.  He said that he had trouble maintaining sleep because he could hardly breathe.  He reported that he wakes up gasping for air.  The examiner was of the opinion that the Veteran's reported sleep difficulties were physiological in nature rather than psychological.  She noted that the Veteran may be experiencing symptoms of sleep apnea.  

On VA sleep apnea examination in March 2016, the Veteran was diagnosed with obstructive sleep apnea.  The symptoms reported by the Veteran included persistent daytime hypersomnolence.  

In October 2016 the Veteran's records were examined by another VA physician.  He provided a thorough review of the Veteran's medical history.  He opined that there was no nexus between service and a chronic sleep impairment or obstructive sleep apnea.  The VA physician noted that although the Veteran documented having frequent trouble sleeping on his separation examination, the currently available medical documentation does not show a current sleep disorder that began while on active duty or within one year after release from active duty.  He further noted that the Veteran's complaint of frequent trouble sleeping was not shown to persist after release for active duty.   During the repeated Quadrennial examinations, dated in August 1982 and September 1986, the Veteran answered "no" to whether he had frequent trouble sleeping.  The examiner stated that the medical record is silent for sleep complaints or treatment of sleep symptoms until 2004.  He pointed out that the April 2013 VA examiner attributed chronic sleep impairment to alcohol and cocaine dependence.  The VA physician stated that the onset of treatment of the Veteran's current sleep conditions is shown to be separate from the Veteran's active duty.  He noted that there is no attribution found in the medical records for the chronic sleep impairment to the claimed "night parties" and associated with the alleged sleep disturbance described by the Veteran to have occurred while on active duty.  The VA examiner stated that the medical evidence does not show that the Veteran's obstructive sleep apnea had onset during active duty service or to be caused by active duty service.  He noted that there was no medical documentation to show a persistence of symptoms during active duty or soon after release from active duty.  

Although the Veteran has reported that he has had sleep problems since discharge from service, there is no objective indication that he has had any current chronic sleep disability related to his service.  The Veteran is competent to report that he has had sleep problems.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current chronic sleep disability that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, and the Board were to find such competent and credible, the Veteran's statements are still outweighed by the more probative VA medical opinions stating that the Veteran's current sleep problems are unrelated to his military service. 

The Veteran's credibility with regard to the presence of persistent sleep problems from discharge to the present is undercut by the two Quadrennial examinations, dated in August 1982 and September 1986 wherein the Veteran denied the pertinent symptomology.  To the extent that the Veteran alleges he has had persistent sleep problems from active duty to the present, the Board finds the probative value of this allegation is completely undercut by the Quadrennial examinations.  The Board notes that not only may the Veteran's memory have dimmed with time but the current statements may be influenced by the chance for pecuniary gain.  The Board places greater probative weight on the contemporaneous reports of medical history advanced by the Veteran in 1982 and 1986.  

Both the October 2013 VA examiner and the October 2016 VA examiner opined that the Veteran's current sleep problems are unrelated to service.  There are no medical opinions to the contrary.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a sleep disorder is not warranted.


ORDER

Entitlement to service connection for a sleep disorder is denied.  



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


